Per Curiam.

Respondent attorney permitted the Statute of Limitations to run on a client’s accident case. He had committed the case to the care of another attorney while he left the practice of law temporarily to engage in a business enterprise that failed. When the other attorney died, respondent recovered his files from the widow, but not that of this client, and it was completely overlooked by respondent. This file was apparently never recovered and the widow testified that she had no recollection of ever having seen it. In the circumstances, the Referee found that respondent had been professionally negligent, never having shed his responsibility under his retainer, and held him to account for the oversight.
When the client complained to petitioner about respondent’s neglect, instead of co-operating with petitioner and responding to the accusation, respondent used dilatory tactics, sought out the client, and, in an apparent arm’s length transaction, settled his erstwhile client’s claim to the latter’s satisfaction. Respondent’s evasive and dilatory tactics were rather more a display of bad judgment than venality. Leniency has been recommended by the Referee, and considering respondent’s otherwise spotless record in over 20 years at the Bar, we agree. In the circumstances, censure should suffice as a sanction.
Respondent should be censured.
Markewich, J. P., Murphy, Lupiano, Lane and Nunez, JJ., concur.
Respondent censured.